_/ F·I~I:E'"
      IN CLIRICI OP,.CE    ,
                                                                This AP.inion was 111
                                                                at   t} 00 O{h   on
                                                                                         for record
                                                                                        CLL ~ LO llp


                                                                     ··.~~
IUPRBE COURT, naE OF WMIINQ'ION
    DATE    MAY 0 5 2016
~1hiZf CHEF . TICii
                                                                       Suprem~urt Clerk



             IN THE SUPREME COURT OF THE STATE OF WASHINGTON


  STATE OF WASHINGTON,           )
                                 )
                 Respondent,     )                               No. 91185-1
                                 )
      v.                         )
                                 )                                   EnBanc
  RICARDO JUAREZ DELEON, ANTHONY )
  DELEON, and OCTAVIO ROBLEDO,   )
                                 )
                 Petitioners.    )
                                 )                     Filed _ _M_AY_O_5_2_01_6__
                                 )
  _____________________________)

           OWENS, J. - The Fifth Amendment provides that a defendant shall not "be

  compelled in any criminal case to be a witness against himself." U.S. CONST. amend.

  V. Accordingly, voluntary statements made by a criminal defendant can be admitted

  at trial but compelled statements cannot. In this case, defendants were forced to

   choose between making incriminating statements and facing physical violence. Those

   incriminating statements were then used against the defendants at trial. Under these

   circumstances, we do not see how the statements could possibly be considered

   voluntary and admissible. One should not have to risk physical violence to assert a
State v. DeLeon
No.91185-1


constitutional right. Based on this Fifth Amendment violation, we reverse these

convictions. Defendants are entitled to a new trial.

                                        FACTS

       Ignacio Cardenas was outside his home in Sunnyside with his cousin and a

friend around 11:00 p.m. waiting for another friend, Jose Barajas. They saw a silver

Ford Taurus drove by. Thinking that the car belonged to a friend, Cardenas's cousin

flashed a sign associated with their gang at the car. The car did not belong to a friend,

and after driving by, it made aU-turn and drove by the house again. Several shots

were then fired from the car, hitting Cardenas. He survived, but lost one of his

kidneys.

       The friend, Barajas, saw the shooting as he drove up to Cardenas's house, and

he began following the Taurus. He lost sight of the car, but then caught sight of a car

that he believed to be the same silver Taurus. He continued following the car and

notified the police that he was following the car that had been involved in the

shooting. The police caught up and began chasing the Taurus as well. At one point

an officer following the Taurus saw an object fly past his car window that he thought

might be a gun; another officer indicated that he saw it fly from the window of the

silver Taurus. The police eventually put out spike strips and were able to stop the

Taurus. Some officers then returned to search the area where the officers observed

the object being thrown from the Taurus, but they did not find anything.



                                            2
State v. DeLeon
No. 91185-1


       Anthony DeLeon was in the driver's seat of the Taurus. His brother Ricardo

DeLeon was in the backseat, and their friend Octavio Robledo was in the front

passenger seat. In the car, police found two red bandanas, cans of beer, and marijuana

paraphernalia, but no guns or shell casings. The three were arrested and each charged

with three counts of first degree assault while armed with a firearm with an intent to

benefit a criminal street gang. 1

       The three were tried together as codefendants. The State's theory of the case

was that the shooting was gang related. The victim, Cardenas, is a member of the

Little Valley Locos/Locotes gang, which is affjliated with the larger Surefio gang.

Surefio-affiliated gangs generally wear blue, and they are rivals of the Nortefio-

affiliated gangs, who generally wear red. The State argued that the three defendants

were affiliated with a Nortefio-affiliated gang, and that the shooting was a gang-

related act of retaliation.

       Prior to trial, the judge ruled that he would allow a gang expert to testify

regarding gangs and how they operate in general (as opposed to evidence specific to

this case) because it was relevant to motive, but repeatedly indicated that it should be

narrow and focused. At trial, Officer Jose Ortiz (who also testified as a fact witness

regarding his investigation into this particular shooting) gave extensive testimony as a




1 Anthony  DeLeon, the driver, was also charged with and convicted of attempting to
elude a pursuing police vehicle. He did not challenge that conviction on appeal.

                                             3
State v. DeLeon
No. 91185-1


gang expert. Defendants argue that much of his gang expert testimony was irrelevant

and prejudicial. Therefore, we review his testimony in considerable detail.

       In his capacity as a gang expert, Officer Ortiz testified that gangs "definitely"

have a unique culture with their own language, habits, trends, customs, values, and

morals. 12 CD Proceedings (CDP) (Oct. 18, 2010) at 1917. He described their hand

signs as "basically a form of American Sign Language." Id. at 1922. He explained

that gang members must "put[] in work," which can include "burglaries, vehicle

prowls, go[ing] out there mobbing, cruising around, flying your colors, throwing out

gang signs, intimidating, causing assaults." Id. at 1922-23. He testified that if a gang

member did not "put[] in work," the gang hierarchy will "order[] a hit on [them]" and

"beat [them] down." Id. at 1927. He explained that in order to join a gang, one must

be "jumped in," which is essentially a "beat down." Id. at 1923. Officer Ortiz

testified that the leader of the gang "call[s] the shots" from prison and that had

"always been the structure." Id. at 1927, 1929. He also explained that gang members

get "certain credibility" and "certain influence" from serving time in prison. Id. at

1929. He went on to say that "[t]hey do some really, really bad crimes out there,

whether they get caught or not." !d. at 1930. But he also said that gang members did

not necessarily have to serve prison time to get credibility, and that one could

"establish your reputation by your actions out here on the street." I d. He went on to

say that the top priority for gang members is to "gain respect," which is accomplished



                                             4
State v. DeLeon
No. 91185-1


by "going out there doing the assaults, the burglaries, the robberies, the intimidations,

the threats, the harassments." !d. at 1931-32. He testified that "for them, they equate

fear with respect." !d. at 1932. He explained that a response to disrespect would

include anything from "immediately posturing" and "fighting right on the spot" to

"shootings and homicides." !d. at 1933. He also stated that gangs now use the

Internet to recruit new members and to intimidate and harass rivals. Id. at 1939-40.

       Immediately after Officer Ortiz's testimony, the defense attorneys moved for a

mistrial, arguing that the breadth of his testimony crossed the line as it included

evidence that was both irrelevant and prejudicial. In particular, they noted that

nothing in this case had anything to do with joining a gang, or any imprisoned leader

ordering a shooting. The trial judge denied the motion, opining that any prejudice was

"created by them" (referring to the defendants) and that the evidence was "appropriate

to the case." 13 CDP (Oct. 20, 2010) at 1998.

       The trial judge also allowed the prosecution to present statements made by the

three defendants during the jail booking process. Corrections Corporal Gabino Saenz

of the Sunnyside jail testified that he is tasked with determining where to safely house

new inmates. Many factors go into this determination, including whether someone

might be targeted for violence because of age, gang involvement, or mental illness.

As part of the booking process, a corrections officer fills out a "Gang Documentation

Form" if an inmate indicates that there is someone that they cannot be safely housed



                                             5
State v. DeLeon
No. 91185-1


with. 7 CDP (Oct. 8, 2010) at 1139, 1167. Importantly, the form is filled out only if

the individual cannot be safely housed with someone else.

       In the Sunnyside jail, the primary groups that have to be housed separately are

Nortefios and Surefios. When going through the process, Ricardo DeLeon indicated

that he was affiliated with a Nortefio gang but that he was not active. Anthony

DeLeon and Octavia Robledo both indicated affiliation with a Nortefio gang. All

three indicated they could not be safely housed with Surefios. The defense attorneys

objected to admission of these defendants' statements regarding gang affiliation

gathered through this process, but the trial judge allowed it.

       The trial court convicted each of the three defendants of three counts of first

degree assault. The jury found that each crime was committed while the defendant

was armed with a firearm, and that each crime was committed with an intent to benefit

a criminal street gang. Anthony DeLeon was given an exceptional sentence of 1,002

months, and Ricardo DeLeon and Octavia Robledo were each given an exceptional

sentence of 639 months.

       All three defendants appealed, raising a number of issues. State v. DeLeon, 185

Wn. App. 171,341 P.3d 315 (2014), review granted, 184 Wash. 2d 1017 (2015). The

Court of Appeals largely rejected their claims, but found that the trial court had erred

in two ways. First, the Court of Appeals found that some of the generalized gang

evidence that the trial judge allowed was irrelevant, "had little or no probative value,"



                                             6
State v. DeLeon
No. 91185-1


and was not appropriately limited. !d. at 196. The Court of Appeals expressed

concern with the court's admission of generalized gang evidence and "remind[ ed] trial

courts that ER 403 has particular importance in assessing the admissibility of

generalized evidence regarding the behavior of gangs and gang members." !d. at 197.

However, the Court of Appeals ultimately concluded that the additional generalized

gang evidence was unlikely to have materially affected the outcome of the trial, and

upheld all three convictions. !d.

       Second, the Court of Appeals found that the trial court erred when it ruled that

the defendants' statements on the jail intake forms regarding gang affiliation were

voluntary for purposes of the Fifth Amendment. !d. at 204-05. The Court of Appeals

explained that "the State's own trial evidence demonstrated that there was a real and

ongoing danger of violence and retaliation between rival gangs that presented these

defendants with a credible threat of harm if housed with rival gang members in the

Sunnyside jail." !d. at 204. As a result, the statements were made by the defendants

to avoid a very real risk of danger, and thus were not made voluntarily. !d. at 204-05.

However, the Court of Appeals found that the error was harmless as to two of the

defendants (Anthony DeLeon and Robledo) because of other admissible evidence of

their gang affiliation, and upheld their gang aggravators. !d. at 205. Because of the

scant evidence of Ricardo DeLeon's gang involvement, the Court of Appeals reversed




                                            7
State v. DeLeon
No. 91185-1


his gang aggravator and remanded for a new trial on the aggravator and resentencing.

ld. at 206, 219.

       All three defendants and the State petitioned for review on a number of issues,

but we granted the defendants' petitions "only on the issues of excessive street gang

and booking forms evidence related to their convictions and sentences" and the State's

petition "only as to the street gang aggravator issue." Order Granting Review, State v.

DeLeon, No. 91185-1 (Wash. Nov. 9, 2015).

                                        ISSUES

    1. Did the admission of gang information from the defendants' jail booking forms,

gathered for the purposes of inmate safety, violate their Fifth Amendment right not to

incriminate themselves? If so, was it harmless error?

    2. Was some of the gang expert testimony regarding gang culture and behavior

irrelevant, and thus improperly admitted?

                                      ANALYSIS

    1. The gang information from the jail intake forms was not gathered voluntarily,
       and thus should not have been admitted as evidence

       The Fifth Amendment provides that a defendant shall not "be compelled in any

criminal case to be a witness against himself." U.S. CONST. amend. V. When

determining whether a self-incriminating statement was compelled or made

voluntarily, courts look to the totality of the circumstances. State v. Unga, 165 Wash. 2d
95, 100-01, 196 P.3d 645 (2008). The United States Supreme Court has explained


                                            8
State v. DeLeon
No. 91185-1


that when a defendant's self-incriminating statements are made in exchange for

protection from credible threats of violence while incarcerated, the statements are

coerced and involuntary for purposes of the Fifth Amendment. Arizona v.

Fulminante, 499 U.S. 279, 287-88, 111 S. Ct. 1246, 113 L. Ed. 2d 302 (1991). In that

case, the defendant faced a credible threat of violence from other inmates because

they suspected him of killing a young girl. !d. at 283, 286-87. An informer offered to

protect him from that violence if he admitted to the informer that he killed the girl. !d.

at 283, 286. The United States Supreme Court held that because the subsequent

confession was made to avoid a predible threat of violence, it was coerced and

involuntary. !d. at 287-88.

       In this case, the defendants answered questions from jail staff regarding their

past or current gang affiliation as part of the jail booking process. As explained

above, jail staff ask these questions so they can provide safe housing for jail inmates

and protect them from the violence that often occurs when people affiliated with rival

gangs are housed together. The form is filled out only if the person indicates that

there is someone he/she cannot be safely housed with.

       As explained by the Court of Appeals, "The totality of circumstances would

lead an inmate being booked into the Sunnyside jail to believe that in order to avoid a

real risk of danger posed by being housed with rival gang members, he would need to

answer yes when asked if there were certain individuals or groups he could not be



                                             9
State v. DeLeon
No. 91185-1


housed with, and then provide the information for the Gang Documentation Form."

DeLeon, 185 Wash. App. at 204. We agree. The jail staff explained that there is a very

real risk of violence, which is the very reason that jail staff ask new inmates these

questions. We do not see how statements made under these circumstances could be

considered voluntary. The admission of these statements was a violation of the

defendants' Fifth Amendment rights.

       We wish to emphasize that asking these questions was not a constitutional

violation. Indeed, jail staff may be required to ask these questions in order to meet

their constitutional duty "'to protect prisoners from violence at the hands of other

prisoners."' Farmer v. Brennan, 511 U.S. 825, 833, 114 S. Ct. 1970, 128 L. Ed. 2d
811 (1994) (quoting Cortes-Quinones v. Jimenez-Nettleship, 842 F.2d 556, 558 (1st

Cir. 1988)). The constitutional violation occurred when the State then used the

statements gathered under these circumstances against the defendants at their trial.

       We apply a harmless error standard to constitutional errors such as this. See,

e.g., State v. Monday, 171 Wash. 2d 667, 680,257 P.3d 551 (2011). "Under that

standard, we will vacate a conviction unless it necessarily appears, beyond a

reasonable doubt, that the misconduct did not affect the verdict." !d. More

specifically, to find such a constitutional error harmless, we must find-beyond a

reasonable doubt-that "any reasonable jury would have reached the same result,




                                            10
State v. DeLeon
No. 91185-1


despite the error." State v. Aumick, 126 Wash. 2d 422, 430, 894 P.2d 1325 (1995)

(emphasis added).

       The State bears the burden of showing that the constitutional error was

harmless. Monday, 171 Wash. 2d at 680. The State contends that admitting the booking

forms was harmless error because of other, untainted evidence of gang involvement

that was also presented at trial. The other evidence included the clothes the

defendants were wearing (some of which included the color red, which is associated

with Nortefio gangs), certain tattoos that included gang symbols, a photo on Anthony

DeLeon's cell' phone that derogatorily referenced the Surefio gang, and certain songs

and music groups that were on Anthony DeLeon's phone. 10 CDP (Oct. 14, 2010) at

1667-71, 167 6-81. The State also presented evidence from a witness who indicated

that she had known two of the defendants to be gang members when they were in high

school (although notably Anthony DeLeon was 29 and Octavia Robledo was 23 at the

time of the shooting). 8 CDP (Oct. 11, 2010) at 1421, 1423. The strongest untainted

evidence was testimony by Officer Ortiz, who interviewed the three defendants after

their arrest. He indicated that Ricardo DeLeon denied any gang affiliation, and that

Anthony DeLeon mentioned two gangs, although the exact nature of the question and

answer was not clear. 12 CDP (Oct. 18, 2010) at 1904-05.

       Overall, none of this untainted evidence of gang involvement was as strong,

direct, or persuasive as admissions made by the defendants themselves. The strongest



                                           11
State v. DeLeon
No. 91185-1


evidence that a person is a gang member is their own clear admission. See, e.g.,

Fulminante, 499 U.S. at 296 ("A confession is like no other evidence. Indeed, 'the

defendant's own confession is probably the most probative and damaging evidence

that can be admitted against him."' (quoting Bruton v. United States, 391 U.S. 123,

139-40, 88 S Ct. 1620, 20 L. Ed. 2d 476 (1968) (White, J. dissenting))). That

evidence-gathered during the jail intake process for the purpose of protecting the

defendants from real and immediate threats of violence-was presented to the jury in

this case, in violation of the defendants' Fifth Amendment rights. The heavy weight

of that evidence does not compare to the untainted evidence presented by the State,

which was largely indirect and outdated. Therefore, we cannot say that beyond a

reasonable doubt that any reasonable jury would have reached the same result if

given only the untainted evidence. In light of the harmful unconstitutional evidence

presented at trial, we must reverse these convictions and gang aggravators.

Defendants are entitled to a new trial untainted by such evidence.

       Lastly, we are concerned by some of the questionable musical evidence

presented by the State as evidence of gang involvement. This evidence was cited by

the Court of Appeals as "untainted" evidence of gang membership. DeLeon, 185 Wn.

App. at 205. For example, the Court of Appeals noted that a song by Los Tigres Del

Norte was stored on Anthony DeLeon's cell phone, and indicated that this was

evidence of gang involvement. Id. at 187. We find this conclusion troublesome. Los



                                           12
State v. DeLeon
No. 91185-1


Tigres Del Norte has been one of the more prominent bands in Latin music for

decades. Since forming in 1968, Los Tigres Del Norte have sold 32 million albums.

They have won five Latin Grammy awards, and they have performed in front of U.S.

troops serving abroad. There is no support in the record for the contention that

enjoying their music is evidence of gang involvement. While this may not be the

primary issue in this case, we felt that it was nonetheless important to take this

opportunity to remind courts to exercise far more caution when drawing conclusions

from a defendant's musical preferences.

   2. Much of the generalized gang evidence was irrelevant and prejudicial, and thus
      should not have been admitted

       As explained above, we reverse these convictions because of the

unconstitutional admission of involuntary statements from the defendants' jail intake

forms, which was not harmless beyond a reasonable doubt. Additionally, defendants

challenge some of the testimony given by a gang expert regarding the general nature

of gangs. Since we already reverse these convictions, we need not decide whether this

generalized gang testimony, on its own, requires reversal. However, we take this

opportunity to caution courts about the prejudice that can result from erroneously

admitting this type of irrelevant and problematic generalized gang testimony.

       "Evidence which is not relevant is not admissible." ER 402. In addition,

evidence of "other crimes, wrongs, or acts is not admissible to prove the character of a

person in order to show action in conformity therewith." ER 404(b ). However, such


                                            13
State v. DeLeon
No. 91185-1


evidence may be admissible for other purposes, such as proof of motive. I d.

Defendants contend that some of Officer Ortiz's testimony regarding the general

nature of gangs was improperly admitted under ER 402 and ER 404(b) because it was

not proof of motive and was not itself relevant.

       The Court of Appeals agreed that the evidence was improperly admitted, and

expressed great concern about the error. DeLeon, 185 Wash. App. at 197. We agree

that large portions of Officer Ortiz's testimony should not have been admitted because

the information at issue related to certain aspects of gang operations (such as gangs

"jumping in" new members, leaders "ordering hits" from prison, and members

threatening others via the Internet) that had absolutely no relevance to this case. We

note that the improperly admitted evidence did not consist of simply one or two

offhand comments. Officer Ortiz gave extensive testimony on how gangs generally

operate, which frequently crossed the line into inflammatory statements regarding

gang members. For instance, he testified that "[t]hey do some really, really bad

crimes out there, whether they get caught or not." 12 CDP (Oct. 18, 2010) at 1930.

We do not see any probative value in such a statement, but there is certainly prejudice.

The Court of Appeals acknowledged as much when it said that this evidence "could

suggest to the jury the 'forbidden inference' underlying ER 404(b) that the defendants

were part of a pervasive gang problem and were criminal-types with a propensity to

commit the crimes charged." DeLeon, 185 Wash. App. at 196 (internal quotation marks



                                            14
State v. DeLeon
No.91185-l


omitted) (quoting State v. Mee, 168 Wash. App. 144, 159, 275 P.3d 1192 (2012)). The

Court of Appeals cautioned trial courts to "carefully apply ER 403 in determining the

quantity and nature of gang affiliation testimony that will be admitted." !d. at 197.

We agree and urge courts to use caution when considering generalized gang evidence.

Such evidence is often highly prejudicial, and must be tightly constrained to comply

with the rules of evidence.

                                    CONCLUSION

       Under the Fifth Amendment, defendants cannot be compelled to testify against

themselves. Statements made by the defendants can be admitted only if they were

made voluntarily. In this case, the defendants made self-incriminating statements to

avoid a credible risk of physical violence. By their very nature, such statements

cannot be considered voluntary, and they should not have been admitted. These

defendants are entitled to a new trial. Therefore, we reverse these convictions and

gang aggravators.




                                            15
State v. DeLeon
No. 91185-1




WE CONCUR:




                  16